Citation Nr: 1426323	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to October 1966.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2008 rating decision of the VA Regional Office (RO) in Portland, Oregon that denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran relocated and continued to prosecute his appeal through the jurisdiction served by the Phoenix, Arizona RO.  However, more recent correspondence of record indicates that he may have relocated to the area served by the Portland, Oregon RO jurisdiction.

The case was remanded by Board decisions in August 2012 and September 2013.

The Veteran was afforded a videoconference hearing in October 2012 before the undersigned sitting at Washington, DC.  The transcript is of record.

The case was remanded by Board decision in January 2014.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that a hearing loss is not related to service. 

2.  The preponderance of the evidence demonstrates that tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he had sustained noise exposure while serving as an engineman in the Navy and currently has bilateral hearing loss and tinnitus for which service connection is warranted.  He presented testimony In October 2012 to the effect that the acoustic environment in which he served included exposure to the noise of diesel generators, high speed pump rooms, engine motors and jet engines, etc., without the benefit of adequate ear protection.  He testified that his hearing loss began in his 30s and that tinnitus developed thereafter.  See October 2012 hearing transcript page 5.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the claims on appeal.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and by affording the Veteran a VA examination.  The claims are ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2013).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303.

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85 (2013).

Factual Background

The Veteran served on active duty as an engine machinist, to include while on an aircraft carrier  

Service treatment records reflect that an audiogram was obtained at service entrance that disclosed puretone thresholds of 00/00/00/00/00 at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  No ear-related complaints are recorded.  On examination in October 1966 for separation from service, an audiogram revealed puretone thresholds of 05(20)/-05(05)/-10(00)/05(15)/10(20) and 05(20)/-05(05)/-05(-05)/10(20)/-10(00) at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  No pertinent defects were noted.  

[The appellant's separation examination report reflects an audiogram conducted in 1966.  Prior to November 1967, audiometric results were reported in standards set by the American Standards Association (ASA).  Since November 1, 1967, audiometric standards have been set by the American National Standards Institute (ANSI)/International Standards Organization (ISO).  The figures in parentheses in bold represent the conversion of pure tone thresholds from ASA to ISO criteria, and are provided for data comparison purposes.]

A claim of entitlement to service connection for hearing loss and tinnitus was received in January 2008.  

The Veteran was afforded a VA audiology examination in August 2008.  The examiner indicated that the claims folder was reviewed.  The examiner noted that audiometric evaluations at service entrance and discharge both indicated normal hearing sensitivity bilaterally from 500 to 6000 Hertz and that there was no mention of tinnitus in the claims folder notes.  It was reported that the post service VA medical record referenced audiology and ear, nose and throat appointments from October 2007 but that there were no associated progress notes.  The examiner related that magnetic resonance imaging of the internal auditory canals was obtained on account of left sided neural hearing loss with normal results.

The Veteran complained of difficulty hearing, especially hearing female voices, for the past 20 years with increased problems over the prior five years.  He stated that he had military noise exposure from nearby diesel generators and high-speed pump rooms without the use of or access to hearing protection.  The appellant stated that after leaving the service, his civilian jobs included working as a hair stylist and primarily in phone equipment installation.  The appellant indicated that a position in telephone sales had not involved significant noise exposure and said that he had had only intermittent short-duration recreational noise exposure from hunting and trap shooting for about a year during the mid-1980s.

The Veteran denied any history of ear infections, surgery or dizziness as a child or as an adult.  He related, however, that he had occasional left ear drainage.  He reported onset of recurrent tinnitus approximately 7 to 10 years before that had become constant for the past 5 years.  He indicated that while in service, any symptoms of tinnitus faded after exposure to the sound was discontinued. 

An audiogram was performed that disclosed puretone thresholds of 15/15/40/45/40 and 30/40/55/55/55 at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  Speech discrimination was 100 percent in the right ear and 96 percent for the left ear.  Following evaluation, the diagnosis was asymmetrical hearing loss, left greater than right, and constant high pitched buzzing tinnitus, bilaterally.  The examiner opined that the Veteran's hearing loss and tinnitus were both less likely than not caused by or the result of military noise exposure.  The rationale for the opinion was that he had normal hearing at service discharge in October 1966, and the fact that he stated that his hearing loss was first noticed approximately 20 years before (mid 1980s), and that tinnitus was first noticed approximately seven to 10 years before.  The examiner further commented that in light of normal hearing sensitivity bilaterally upon release from active duty and the much later perception of both hearing loss and tinnitus, the appellant's military service was less likely the primary cause of current hearing loss.  The examiner went on to say that current understanding of noise-induced hearing loss was that the hearing loss should not deteriorate once the source of noise had been removed.  It was added that further progressive changes in hearing were likely due to other sources which could include presbycusis, genetic factors, non-diagnosed medical factors or unreported civilian or recreational noise exposure.  The examiner stated that the Veteran had already had a work-up to medically rule out retrocochlear origins of the progression of hearing loss, and that the etiology of such remained unknown.  The examiner reiterated that military noise exposure was not a likely source of current progressive hearing impairment.

Pursuant to the Board's January 2014 remand, the claims file was sent back to the 2008 VA examiner for consideration of additional VA outpatient records that had been associated with the claims file and an opinion.

In a February 2014 addendum, the examiner noted that the Veteran had approximately two years of VA treatment records in the Arizona VA system and had six years of treatment records since the initial disability examination in 2008.  The prior findings and conclusions were recited in detail.  It was reported that the appellant had an audiology examination in August 2012 at the Phoenix VA that showed bilateral, slightly asymmetrical hearing loss with excellent speech discrimination.  It was noted that the Veteran deferred getting new hearing aids at that time until he felt he needed them.  The examiner stated that no other medical information was found in either the electronic folder or VA medical center treatment records that altered or added positive evidence to change the initial opinion and rationale as to the claims of service connection for hearing loss and tinnitus.  The examiner related that without evidence of actual injury or any other medical or professional documentation indicating likely damage to the auditory system during active duty, there was no nexus to connect the two events.  Medical authority was cited in support of the prior opinion.  


Legal Analysis

The Veteran asserts that he has a bilateral hearing loss disability and tinnitus as the result of duties in service for which service connection is warranted.  His military occupational specialty was one for which noise exposure may be conceded.  The Board thus concludes that noise exposure is reasonably consistent with the circumstances of the appellant's service. See 38 U.S.C.A. § 1154(a).  However, this does not alone provide a basis to grant service connection.  The evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence in its entirety, the Board concludes that the preponderance of the most probative evidence is against entitlement to service connection for bilateral hearing loss and tinnitus.  Hence, the claims are denied. 

The Board observes that despite serving in a military occupational specialty where the Veteran was exposed to noise, his service treatment records are not indicative of any complaint or reference to hearing impairment or ringing in the ears.  As well, the audiogram threshold shifts at service discharge in October 1966 did not comport with bilateral hearing loss in accordance with 38 C.F.R. § 3.385, to include consideration of ISO standards.  Hearing in both ears was within normal limits at service discharge, as confirmed by a VA clinician who has reviewed the record in recent years. 

Documentation of bilateral hearing loss disability as defined by VA standards, see 38 C.F.R. § 3.385, and tinnitus was not clinically indicated until 2007 or 2008, more than four decades after discharge from active duty.  The Veteran did not file a claim for such until 2008.  When examined for compensation and pension purposes in 2008, the examiner did not ascribe the onset of hearing loss or tinnitus to military service despite the Veteran's history of noise exposure therein.  The VA audiologist reviewed the record in 2008, considered additional evidence in 2014, and determined on both occasions that neither bilateral hearing loss nor tinnitus was as likely as not related to service.  The rationale for this opinion was delineated and supported by recognized clinical and institutional authority.  These conclusions constitute highly probative negative evidence against the claims.  There is no competent evidence to the contrary.

The Board has carefully considered the appellant's lay statements and history as to his belief that bilateral hearing loss disability and tinnitus are related to service.  In this regard, the Board accepts the Veteran's statements and testimony that he had excessive noise exposure during active duty.  However, the probity of the former assertion is rebutted by his service treatment records showing normal hearing at separation, and statements made on VA examination to the effect that he did not perceive hearing loss and tinnitus for two decades and more after discharge from active duty.  The Board points out that nothing in the post service record suggests bilateral hearing loss and tinnitus deriving from service except for the Veteran's own statements to this effect.  The appellant does not claim chronicity and/or continuity of symptomatology since service; rather, that he has testified that his current symptoms developed many years after separation from service.  In this regard, the VA examiner in August 2008 provided well-reasoned rationale for why he concluded that hearing loss and tinnitus were not related to service, including the fact that such symptoms were not noticed until many years after discharge from active duty.  The Board concludes that the findings and observations of the skilled VA clinical professional are more probative in this instance.  Given the foregoing, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus must be denied.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


